UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EUGENE MOORE,

                              Plaintiff,

                        -against-                                    1:19-CV-8940 (CM)

 MANHATTAN DISTRICT ATTORNEY’S OFFICE                              ORDER OF DISMISSAL
 (CYRUS R. VANCE, JR.); MANHATTAN LEGAL
 AID SOCIETY,

                              Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated in the Midstate Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983 against the Office of the District Attorney of New York County

and the “Manhattan Legal Aid Society.” By order dated January 13, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (“IFP”). 1

The Court dismisses this action for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
(2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        An action is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that a “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston, 141 F.3d at 437 (“[A]n action is

‘frivolous’ when either: (1) the factual contentions are clearly baseless . . . ; or (2) the claim is

based on an indisputably meritless legal theory.”) (internal quotation marks and citation omitted).

                                           BACKGROUND

        Plaintiff’s 18-page complaint is, for the most part, a collection legal terms (such as

attornment, bailments, pledge, and specific performance) with citations to statutes, cases,

treatises, and other legal-reference sources, including the Uniform Commercial Code and Black’s

Law Dictionary. (ECF 1.)

        Plaintiff asserts that: “[t]his suit will prove that [the defendants] ha[ve] subjected [him] as

well as others to actions deemed criminal actions at law but actually were equitable civil actions

seeking from defendants equitable relief of specific performance”; his “indictment or ‘true bill’ is

an [e]ndorsed negotiable instrument when the grand jury foreperson [e]ndorse[d] such

instrument therein designating it transferable (negotiable)”; and the “[e]ndorsement by the grand

jury foreperson as transferor passes title & ownership of property to the state 2nd plaintiff as

(transferee) thus becoming the new hold in due course!” (Id. at 2-3.)

        Plaintiff further asserts that: his entire “criminal action [is] actually . . . an implied

contractual commercial agreement to pledge property as collateral to secure [a] debt obligation

also proven by the Grand jury foreperson’s [e]ndorsement of the indictment which amounts to [a]
                                                    2
pledge to transfer title to such property . . . to another person”; he “never consciously agreed to

such contractual stipulations nor [is he a] vessel of commerce pledged an[d] subject to the

jurisdiction in such status and under such de facto [and] colorable civil equitable admiralty

jurisprudence”; and “to be tried under such jurisprudence is an act of fraud, tyranny and

malicious prosecution giving rise to an 8th Amendment violation.” (Id. at 6, 14, 15.)

       Plaintiff seeks $11,700,000 in damages.

                                          DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s complaint must be dismissed as frivolous. Plaintiff’s allegations rise to the

level of the irrational, and there is no legal theory on which he can rely. See Denton, 504 U.S. at

33; Livingston, 141 F.3d at 437.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       This action is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).




                                                  3
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       SO ORDERED.

 Dated:   January 31, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
